Case 6:19-cv-02379-ACC-DCI Document 23 Filed 08/19/20 Page 1 of 2 PageID 1684




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

DARWIN SADID MARTINEZ,

                       Plaintiff,

v.                                                           Case No: 6:19-cv-2379-Orl-22DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                             ORDER

       This cause is before the Court on an appeal from the final decision of the Commissioner

of Social Security denying Plaintiff’s application for disability insurance benefits.

       The United States Magistrate Judge has submitted a report recommending that the final

decision be reversed and remanded.

       After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

           1. The Report and Recommendation filed August 3, 2020 (Doc. No. 22) is

               ADOPTED and CONFIRMED and made a part of this Order.

           2. The final decision of the Commissioner of Social Security denying Plaintiff’s

               application for disability insurance benefits is hereby REVERSED and

               REMANDED.

           3. The Clerk is directed to enter judgment in favor of Claimant and against the

               Commissioner.

           4. The Clerk is directed to CLOSE the file.
Case 6:19-cv-02379-ACC-DCI Document 23 Filed 08/19/20 Page 2 of 2 PageID 1685




       DONE and ORDERED in Orlando, Florida on August 18, 2020.




Copies furnished to:

Counsel of Record




                                        -2-
